Title: To Benjamin Franklin from de La Plaigne et al., [after 10 October 1778]
From: La Plaigne, Emmanuel-Pierre de
To: Franklin, Benjamin


Honorables Messieurs
[after October 10, 1778]
Le Capitaine Emanuel pierre de laplaigne au service des Etats unis et Independans de l’amerique dans les troupes continentales au premier regiment de georgie; envoyé en france de la part du dit Etat de georgie, adressé a Son Exçellençe Mgr. franklin, ou a tous autres ambassadeurs ou commissaires des dits Etats chargés de pouvoirs aux fins d’acheter les munitions de guerre, artillerie, habillemens, et equipemens de troupes, marchandises propres pour traiter avec les indiens etc. specifiées dans ses instructions; aussi d’engager deux ou trois ingenieurs et autant d’officiers d’artillerie experimentés, ainsi que des canoniers, matelots, soldats, et des cadets volontaires que le susdit Etat s’engageoit a reçevoir et favoriser des traitemens usités dans l’armée continentale avec pouvoir au dit Capitaine de distribuer trois commissions en blanc dont il etoit porteur aux sujets qu’il auroit crû propres de recruter et fournir des soldats pour le dit service a l’honneur d’exposer a vos honneurs:
  qu’ayant rempli autant qu’il a eté en son pouvoir les intentions de l’honorable congres de Georgie 1° Par son traité du onze deçembre dernier devant Gilbert notaire, par lequel les maisons garçon Bayard et Compagnie se sont obligés entre autres articles a faire porter “a leurs frais, perils et risques” en Georgie les marchandises specifiées par les instructions du dit Capitaine pour y recevoir en denrées du payis le remboursement et qu’en effet en accomplissement du dit traité, la dite Société sous les raisons susdites a fait partir de Bordeaux en avril le navire le d’argentré et en Juillet les quatre navires nommés le adams, le consul de Cadix, le prince Emmanuel, et le vernet.
  2° Par l’embarquement avec lui de deux ingenieurs connûs dix huit cadets volontaires independemment de ceux qu’il avoit embarqué sur la petite adelaide, sur le deain, et cent cinq qu’il n’a pû embarquer faute de vaisseaux en qualité de soldats recrutés par les sieurs la plaigne de verine son frere, Barbeux dubourg de la blanchardiere et de foucherol dit Lamothe dupin, que le dit Capitaine avoit reconnû propres a remplir les trois commissions dont il etoit porteur.
Le sixieme jour du départ du dit Capitaine avec les Ingenieurs, les cadets volontaires et les officiers susnommés c’est a dire le premier may dernier, ayant eté attaqué par le corssaire de gersai le lively, Capitaine John Kyrby, après un combat de deux heures et dix minutes soutenûs par les seuls Passagers destinés pour le service des Etats unis de l’amérique, l’equipage hors le capitaine et son second ayant refusé malgré les coups et les ménaces de se joindre ayant même eteints tous les feux, le capitaine du dit navire le d’argentré auroit eté obligé d’emmener les combattans mis aux fers, traduits a gersai, de là a Plymouth a bord du Bleinheim, ensuite a oakhampton, d’ou enfin le dix octobre les soussignés suppliants ont eû la liberté de se retirer en france, ayant cachés leurs qualités sous le titre de passagers, ou marchands.
Les dits soussignés et suppliants representent humblement a vos honneurs q’outre la perte généralle de leur pacotille, le pillage presque total des effets servants a leurs personnes, la captivité dans les fers ou dans les prisons, qu’ils ont souffert pour la cause de l’amerique, depouillés de tous secours, ils auroient eté obligés d’emprunter en angleterre pour leur passage en france dans la vüe seule de continuer le service qu’ils avoient embrassé service qu’ils suivent depuis l’epoque de leur embarquement; que le capitaine de la plaigne à en outre dix huit mois de ses appointements echus a reclamer, qu’ayant grandement alteré et quelques un même employé presque toute leur fortune, ils se trouvent en cette ville n’ayant de recours que dans les bontés de vos honneurs, et dans l’assistançe que les Etats unis rependent sur ceux qui souffrent pour leur cause, secours dont vous etes les sages distributeurs, honnorables Messieurs, secours auquel les soussignés suppliants ont tant de droits, secours enfin que vos honneurs ne peuvent accorder a personne de plus reconnoissant et qui fassent des veux plus sinceres et plus ardens tant pour la prosperité et gloire des Etats unis et independant, que pour la conservation et santé de vos honneurs, honnorable Messieurs, les tres humbles, tres obeissants et tresrespectueux serviteurs
E.P. De LA PLAIGNE capt au 1er de georgieLa PLAIGNE DE VERINE Lieutenant au dit RegimentRaymond Duval Cadet volontaireLE CHEVALLIER DE ROMANEIX cadet id.Bardonnaud DU BAUX cadet idemCHEVALIER cadet volontaireLeger Benassy soldat

à Son Exçellençe Mgr. franklin et les hbls. commissaires des Etats unis et Independants de L’amérique septentrionale
 
Endorsed: Memoire from M. DelaPlaine
Notation: Mr delaplen
